Order, Supreme Court, New York County (Rolando T. Acosta, J.), entered March 14, 2006, which denied the petition to vacate a judgment in a related action, unanimously affirmed, with costs.
All the arguments before us could have been raised in the turnover proceeding in which petitioner unsuccessfully sought to intervene. Having abandoned his appeal from denial of leave to intervene there, he cannot properly raise those arguments here (Munn v New York City Hous. Auth., 202 AD2d 210, 211 [1994]). Further, the instant proceeding was not timely commenced, having not been brought “[p]rior to the application of property or debt by a sheriff or receiver to the satisfaction of a *525judgment” (see CPLR 5239). Were we to reach petitioner’s arguments, we would reject them. Concur — Andrias, J.E, Sullivan, Williams, Gonzalez and Malone, JJ.